Bussell, C. J.,
concurring specially. I assent to the rulings in the 1st, 4th, 5th, 6th, 7th, 8th headnotes, and consequently concur in the judgment of reversal. But I do not agree to the ruling announced in the second headnote. I dissent therefrom, because the enforcement of such a rule would in many instances diminish a litigant’s right of appeal and review, and could possibly in some case debar the right of review altogether, by reason of the refusal of the trial judge to approve the statement contained in a ground of a motion for new trial that certain defects “actually” existed. It must be presumed that a trial judge would refuse to certify, if he was of the opinion that the testimony which was objected to upon the ground of defects specified in the objection was legally admissible, and for that reason overruled the objection; for otherwise the testimony would have been rejected. In my opinion the ruling in the second headnote and corresponding division of the opinion would confer upon the trial court the functions of this court as to rulings upon the admissibility of such evidence as is therein referred to.